TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00926-CR


                              Jasmine Rochelle Lewis, Appellant

                                                 v.

                                  The State of Texas, Appellee


            FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
       NO. 18 -1292-K368, THE HONORABLE RICK J. KENNON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Jasmine Rochelle Lewis was placed on deferred adjudication community

supervision per the terms of a plea-bargain agreement for the offense of possessing less than

one gram of a controlled substance (methamphetamine).           See Tex. Health & Safety Code

§§ 481.102(6), .115(a), (b); Tex. Code Crim. Proc. art. 42A.101. Months later, the State filed a

motion to adjudicate Lewis’s conviction and revoke her community supervision alleging that

Lewis violated the terms of her community supervision, but the State subsequently filed a motion

to dismiss the motion to adjudicate. After the State filed its motion to dismiss, the district court

continued Lewis on community supervision and added additional terms to her community

supervision, including her temporary placement at a substance abuse felony punishment facility.

See Tex. Gov’t Code § 493.009; Tex. Code Crim. Proc. art. 42A.303. Following that ruling,

Lewis filed a notice of appeal.
               “There is no legislative authority for entertaining a direct appeal from an order

modifying the conditions of community supervision.” Davis v. State, 195 S.W.3d 708, 710 (Tex.

Crim. App. 2006); see also id. (stating that “[a] complaint about a modification can, however,

be raised in an appeal from a revocation if the validity of the revocation depends on the validity

of the modification”).    Similarly, “an order modifying the terms or conditions of deferred

adjudication is not in itself appealable.” Id. at 711; see also Christopher v. State, 7 S.W.3d 224,

225 (Tex. App.—Houston [1st Dist.] 1999, pet. ref’d) (explaining that “[t]he Legislature has not

conferred the right to have an order modifying community supervision conditions reviewed by

appeal, and case law directs that no such right exists”).

               For these reasons, we must conclude that we do not have jurisdiction over this

appeal and, accordingly, dismiss the appeal for want of jurisdiction.



                                              __________________________________________
                                              Thomas J. Baker, Justice

Before Chief Justice Rose, Justices Baker and Triana

Dismissed for Want of Jurisdiction

Filed: January 17, 2020

Do Not Publish




                                                  2